United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10058
                         Summary Calendar



CHARLES ARCHIBALD MCMILLAN,
doing business as Mack’s Hack,

                                    Plaintiff-Appellant,

versus

YELLOW CAB, of Wichita Falls and Houston Texas Inc.;
JAY W. ELSTON; CITY OF WICHITA FALLS TEXAS;
TEXAS WICHITA COUNTY; WICHITA COUNTY DISTRICT ATTORNEY,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:02-CV-41-KA
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles Archibald McMillan, doing business as Mack’s Hack,

appeals the dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim.   McMillan argues that his claims were

not barred by the statute of limitations and that the district

court erred in dismissing his complaint.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10058
                                 -2-

     McMillan does not challenge the magistrate judge’s findings

that his pleadings were all nonsensical and that they failed to

state a cognizable cause of action.    Although pro se briefs are

afforded liberal construction, see Haines v. Kerner, 404 U.S.

519, 520-21 (1972), even pro se litigants must brief arguments in

order to preserve them.    Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).    Because McMillan does not address the

magistrate judge’s dismissal of his complaint for failure to

state a claim, he has abandoned this issue on appeal.

     Even assuming, arguendo, that McMillan stated a cognizable

42 U.S.C. § 1983 claim against the defendants, his claim is

prescribed.    The actions underlying McMillan’s complaint began in

the early 1980s and continued until sometime in 1986.       Thus,

McMillan had two years, until 1988, to file a timely 42 U.S.C.

§ 1983 complaint against the defendants for alleged violations of

his civil rights.    See Owens v. Okure, 488 U.S. 235, 250 (1989);

TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (West 2003).   McMillan

has not demonstrated that he is entitled to equitable tolling of

the limitations period.    See Holmes v. Texas A&M Univ., 145 F.3d

681, 684-85 (5th 1998); TEX. CIV. PRAC. & REM. CODE ANN. § 16.001

(West 2003).   Therefore, McMillan’s complaint, which was filed in

February 2002, is barred by the statute of limitations.       Because

McMillan can “prove no set of facts in support of his claim which

would entitle him to relief,” the district court did not err in

dismissing his complaint for failure to state a claim.       See
                           No. 03-10058
                                -3-

Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284-85

(5th Cir. 1993).   Accordingly, the judgment of the district court

is affirmed.

     In connection with his appeal, McMillian has filed a motion

for authorization to file an out-of-time reply brief.   In light

of the disposition of his appeal, McMillan’s motion is denied.

     AFFIRMED; MOTION DENIED.